        Case 2:20-cr-00055-GJP Document 59 Filed 08/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA
                                                      CRIMINAL ACTION
       v.
                                                      NO. 20-0055
KYLE PAINE


                                     ORDER

      AND NOW, this 19th day of August 2021, upon consideration of Defendant’s

Motion to Suppress (ECF 39) and the Government’s Response (ECF 41), and following a

hearing held on August 17, 2021 (ECF 55), it is hereby ORDERED that Defendant’s

Motion is DENIED for the reasons set forth in the accompanying Memorandum.



                                             BY THE COURT:



                                              /s/ Gerald J. Pappert
                                             GERALD J. PAPPERT, J.




                                         1
